Citation Nr: 0205871	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  98-00 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a nervous disorder, to include major 
depression.

2. Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to October 
1992.

The issue of entitlement to service connection for a nervous 
disorder, to include major depression, was previously denied 
by Department of Veterans Affairs (VA) Regional Office (RO) 
rating decisions of October 1995 and January 1996.  The 
veteran did not appeal the decision within one year of 
notification in February 1996.

This current matter came before the Board of Veterans' 
Appeals on appeal from rating decisions of the Columbia VARO.  
By rating action in March 1997, the RO denied the veteran's 
claim of service connection for a nervous disorder.  In June 
1997, the RO denied the veteran's claim of service connection 
for post-traumatic stress disorder (PTSD).  The veteran and 
her spouse appeared at a hearing before a Hearing Officer at 
the RO in January 1998, at which time they offered testimony 
regarding the claims for a nervous disorder and PTSD.  A 
transcript of that hearing is of record.  Supplemental 
statements of the case (SSOC's), regarding a nervous disorder 
and PTSD, were issued in January 1998 and April 1998.

In September 2000, the Board denied the veteran's claims of 
service connection for a nervous disorder and PTSD, and 
remanded her claim for an increased rating for a back 
disability to the RO for further evidentiary development.

The veteran appealed the Board's September 2000 decision to 
the U.S. Court of Appeals for Veterans Claims (CAVC).  In 
that litigation, a Motion for Partial Remand and to Stay 
Proceedings was filed by the Secretary of Veterans Affairs, 
averring that remand was required due to the recent enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  In an Order 
of June 2001, the CAVC vacated the Board's decision (other 
than the remand portion thereof) and remanded the matter, 
pursuant to the Secretary's motion.  As set forth in detail 
below, the VCAA substantially amended existing law regarding 
the requirement of a well-grounded claim, and the notice and 
assistance to be afforded claimants for VA benefits.  A copy 
of the CAVC's Order in this matter has been placed in the 
claims file.


FINDINGS OF FACT

1. The RO denied the veteran's claim for service connection 
for a nervous disorder, to include major depression, in 
October 1995 and January 1996.  She was notified of each 
denial, and did not appeal.

2. The evidence submitted since the January 1996 rating 
decision, consisting of the veteran's contentions 
regarding a nervous disorder in service or within one year 
of service, is not new, because similar evidence was 
considered in January 1996 and the new evidence that was 
submitted since January 1996 is not so significant that it 
must be considered to fairly decide the merits of the 
claim for service connection for a nervous disorder.

3. The veteran has a current medical diagnosis of PTSD, and 
several medical providers have related the diagnosis to 
her claimed in-service sexual assault/rape.

4. The veteran's claimed in-service stressor is not related 
to combat.

5. The occurrence of the veteran's claimed in-service sexual 
assault/rape is not supported by credible corroborating 
evidence.

6. The current diagnosis of PTSD is based upon 
unsubstantiated reports of a stressor as provided by the 
veteran, which stressor has been rebutted by the evidence 
of record.

CONCLUSIONS OF LAW

1. The January 1996 rating action is final, and evidence 
submitted since that decision does not constitute new and 
material evidence to reopen the veteran's claim of service 
conection for a nervous disorder, to include major 
depression.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a) (2001).

2. PTSD was not incurred in or aggravated during, or as a 
result of, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100-
5103A, 5106-7 (West Supp. 2001); 66 Fed. Reg. 45,630-632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2001); 
67 Fed. Reg. 10,330 (March 7, 2002), (to be codified at 38 
C.F.R. § 3.304(f)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A.  Preliminary Matters-Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal, with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West Supp. 2001)).  This new statute eliminated the 
requirement of a well-grounded claim and redefined the 
obligations of VA with respect to the duty to assist 
claimants in developing evidence in support of their claims.  
The VCAA also enhanced VA's duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (regulations implementing VCAA).

The change in the law is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099; 38 U.S.C.A. § 5107 
Note (Effective and Applicability Provisions) (West Supp. 
2001).  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
and infra.

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA when the current claim 
was filed, VA's duties have been adequately fulfilled during 
the pendency of the claim. 

Of significance in the present matter, is language in the new 
statute that provides:

Rule with respect to disallowed claims.-Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title. 

38 U.S.C.A. § 5103A(f) (West Supp. 2001).

Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  Amendments to 
38 C.F.R. § 3.156(a) that define new and material evidence 
are effective prospectively for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  Since the 
veteran's request to reopen her claim was filed in March 
1997, the regulations in effect prior to August 29, 2001, are 
for application.



B.  New and Material Evidence to Reopen the Claim

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110 and 1131.  Certain chronic diseases will be 
considered to have been incurred in service, under certain 
circumstances, even though there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2001).  Psychosis is defined by law as a chronic disease, 
and the presumptive period is one year; thus, a psychotic 
disorder will be considered to have been incurred in service, 
even though there is no evidence of it in service, if it 
became manifest to a degree of 10 percent or more within one 
year after separation from service.  Id. 

As noted above, the January 1996 rating decision was final 
based upon the evidence then of record.  However, a claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). In 
making this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the January 1996 decision which was the final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  Therefore, the ruling in Hodge must be 
considered as easing the veteran's evidentiary burden in 
seeking to reopen a previously and finally denied claim.

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, Hodge overruled Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and its progeny as to the materiality 
test, it does not appear that the analysis as to what is new 
evidence has been overruled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 326 (1999), noting that Hodge did not deal 
with the test for determining whether the evidence is new, 
which is a determination separate from whether it is 
material.  See also Anglin v. West, 203 F.3d 1343, 1346 (Fed. 
Cir. 2000) ("nothing in Hodge suggests that the 
understanding of 'newness' as embodied in the first prong of 
the Colvin test is inadequate or in conflict with the 
regulatory definition of new and material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been further interpreted by the Court of Appeals 
for Veterans Claims:  "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, 12 
Vet. App. 1, 4 (1998), motion for recon/review denied, 12 
Vet. App. 234 (1999).  In determining whether newly submitted 
evidence is material under the caselaw discussed above, we 
are further guided by the Federal Circuit Court's discussion 
of the "uniquely pro-claimant" quality of the veterans' 
benefits system such that, although "not every piece of new 
evidence is 'material' . . . we are concerned . . . that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Evans, supra; 
Justus v. Principi, 3 Vet. App. 510 (1992).  This principle 
has been reaffirmed by the Court.  Kutscherousky v. West, 12 
Vet. App. 369 (1999) (per curiam).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.

When the claim for service connection for a nervous disorder 
was last denied by the RO in January 1996, the record 
consisted of the service medical records, a May 1995 private 
hospital report, a report of a September 1995 VA compensation 
examination, private treatment reports, dated from May 1995 
to August 1995, and private treatment reports, dated from 
February 1993 to January 1996.

Essentially, the veteran's service medical records are 
completely silent regarding any findings or diagnosis of a 
nervous disorder.  While private treatment reports indicate 
that the veteran was followed by a social worker and, in 
February 1993, was diagnosed as suffering from an adjustment 
disorder (not shown to be a chronic disease and not 
identified as a psychosis as required for service connection 
under the law), the records do not reflect hospital admission 
or treatment for a nervous disorder within one year after her 
discharge from service.  The medical evidence of record in 
January 1996 shows that the veteran was first diagnosed with 
a chronic nervous disorder in May 1995, more than one and 
one-half years following her discharge from service.

By a rating action in January 1996, the RO denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, to include major depression and 
anxiety, based upon a finding that the service medical 
records did not reveal the presence of any psychiatric 
disorder during service.

The RO received the veteran's request to reopen her claim in 
March 1997.  The evidence received since the January 1996 
decision, which was the final, unappealed determination 
regarding her claim for service connection for a psychiatric 
disorder, essentially consists of a November 1996 VA 
treatment report; VA medical records and reports, dated from 
September 1996 to January 1998; an April 1997 statement; an 
April 1997 medical statement; an October 29, 1997 report of 
contact (on VA Form 119); service medical records, dated from 
December 1991 to October 1992; a copy of a report from the 
United States Criminal Investigation Command dated from 
September 1992 to October 1992; the veteran's testimony 
offered at the personal hearing before a hearing officer at 
the RO in January 1998; and a March 1998 lay statement.

In sum, the newly received medical records reflect findings 
of major depression and PTSD.  While this evidence is new, it 
is not material as to the issue of major depression, as it 
merely shows that the veteran currently suffers from a 
psychiatric disorder but has no bearing on the issue of 
whether a psychiatric disorder was present in service or 
whether a psychosis was present within one year of service.  
While the new service medical records reflect that the 
veteran was seen at the community mental health service from 
September 1991 to October 1992, where she received counseling 
for "situational stress" and marital discord, they do not 
report any finding of a psychiatric disorder during service.  
In fact, during a clinical visit in October 1992, it was 
noted that the veteran's mood displayed no evidence of 
depression, although she had said that she was feeling 
depressed and it was noted that she displayed a normal 
behavior pattern.  Therefore, these records are not so 
significant that they must be considered in order to fairly 
decide the merits of the case.

According to the April 1997 statement from the clinical staff 
chaplain at the psychiatric unit, at the Dorn VA Medical 
Center, dated in April 1997, the veteran was his patient 
during the months of November and December 1996, during which 
time her diagnosis was extreme depression with suicidal 
ideations.  This document can only be viewed as a 
confirmation that the veteran suffers from a psychiatric 
disorder, currently diagnosed as depression, a fact that was 
previously considered in January 1996.  Thus, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection.

The veteran's testimony at her January 1998 personal hearing 
at the RO reiterates her contentions that she developed a 
psychiatric disorder during military service.  Such evidence 
is not new, because similar contentions were made at the time 
of the January 1996 rating decision.  The Board notes that 
the lay statements from the veteran's husband and friend are 
new, insofar as they were not previously considered by the 
RO; however, the statements are not material because they are 
silent as to any indications that the currently diagnosed 
psychiatric disorder had its onset in military service or 
within one year thereof.

Thus, the Board finds that the evidence received subsequent 
to the January 1996 rating action is not new and material, 
and does not serve to reopen the veteran's claim for service 
connection for a nervous disorder, to include depression.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999). Accordingly, the benefit sought on appeal must be 
denied.

The Board further notes that, in its June 1997 statement of 
the case, the RO cited to 38 C.F.R. § 3.156, the regulation 
discussed with approval in Hodge, and quoted that 
regulation's pertinent language as it relates to new and 
material evidence claims. The RO's analysis, however, by 
concluding that "[t]o justify a reopening of a claim, on the 
basis of new and material evidence, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome," appears to be predicated, in part, upon 
language found impermissible by Hodge.  It is, therefore, 
unclear whether the RO has appropriately considered the 
veteran's claim under the language of section 3.156. This 
raises the question as to whether the case should be remanded 
in order to protect the veteran's due process rights, by 
ensuring that the RO did consider the case using the correct 
interpretation of the law.

With respect to the veteran's current appeal, the Board finds 
that our proceeding to a decision, without remanding to the 
RO, does not unduly prejudice the veteran.  In reaching this 
conclusion, we note that the evidence submitted by the 
veteran does not "bear directly or substantially on the 
specific matter under consideration."  As indicated above, 
the veteran has submitted evidence that is either duplicative 
or cumulative of the evidence considered in the previous 
final decision.  Therefore, after careful review of the 
record, the Board can find no reason that a remand of the 
veteran's appeal, for reconsideration by the RO under the 
Hodge new-and-material-evidence standard, would be judicially 
expedient or otherwise result in a different finding.  Thus, 
such a remand would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Accordingly, as the veteran has not presented new and 
material evidence to reopen her previously denied claim of 
entitlement to service connection for a nervous disorder, to 
include major depression, that claim may not be reopened.

II.  Service Connection For Post-Traumatic Stress Disorder

A.  Preliminary Matters-VCAA

The appellant has requested for service connection for PTSD.  
Before addressing this issue, the Board notes, as briefly 
discussed above, the enactment of the Veterans Claims 
Assistance Act of 2000, which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The VCAA 
revised the former section 5107(a) of title 38, United States 
Code, to eliminate the requirement that a claimant must come 
forward first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, 
No. 00-7075 (Fed. Cir. April 24, 2002).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  For the 
reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations, to 
the extent they are applicable, have been satisfied in this 
matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

Clearly, substantial compliance with the VCAA has been 
achieved in the present case.  There can be no question as to 
the veteran's awareness of the provisions of the legislation, 
since she was served with a copy of the Secretary's Motion 
for Partial Remand and to Stay Proceedings that was filed 
with the CAVC after the bill became law.  In addition, she 
was provided, by the Court, a copy of the Order remanding her 
case.  Moreover, the Board afforded the veteran ample time in 
which to proffer evidence and/or argument after the case was 
returned from the Court, and her service organization 
representative indicated, in a Written Brief Presentation in 
May 2002, that the case, including the CAVC's Order, had been 
carefully reviewed.  Otherwise, no response has been received 
to the Board's letter, in October 2001, soliciting any 
additional argument or evidence which the veteran or her 
representative might wish to submit.

We note that, even before the VCAA was enacted, the appellant 
was advised, by virtue of a detailed statement of the case 
(SOC), and supplemental statements of the case (SSOC's), 
issued during the pendency of this appeal, of the pertinent 
substantive law, and what the evidence must show in order to 
substantiate her claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOC's issued by the RO 
clarified what evidence would be required to establish 
service connection for PTSD.  The appellant responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or her representative that any 
additional information or evidence is needed to substantiate 
her claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims files, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  See VCAA § 3(a) (now codified at 38 
U.S.C. 5103A(d)).  The Board is satisfied that all relevant 
facts have been properly and sufficiently developed, and that 
the appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding her claim for service connection for PTSD.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, supra; Soyini v. Derwinski, supra; Sabonis v. Brown, 
supra.  In fact, the Court has stated, "The VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Factual Background

The records indicate that the veteran served on active duty 
from July 1990 to October 1992.  Service medical records 
indicate that she was seen for counseling in January 1992, at 
which time it was noted that she was 24 weeks pregnant, with 
marital discord and apparent adjustment problems.  It was 
noted that the veteran was under stress due to her problems 
with her marriage; she was reported to be motivated and 
willing to go through counseling at the mental health service 
for stress management.  No suicidal or homicidal ideations 
were noted, but she complained of not eating or sleeping.  No 
pertinent diagnosis was reported.

Service medical records, dated from December 1991 to October 
1992, were received in October 1997, and show that the 
veteran was followed at the community mental health service 
while on active duty.  A problem list indicated that the 
veteran's major problems were situational stress, pregnancy 
(back problems), and marital discord.  During a clinical 
visit in October 1992, it was noted that the unit reported 
that the veteran had a pending Field Grade Article 15 (non-
judicial punishment under the Uniform Code of Military 
Justice) per adultery charges.  The veteran related that she 
and a male, not her husband, had become good friends over the 
course of two months, and had engaged in sexual activity on 
three occasions.  The veteran explained that she was upset 
after receiving information that her husband had cheated on 
her while he was stationed in Panama; as a result, she became 
enraged and wanted to "pay her husband back."  These 
records do not reflect any finding or diagnosis of a 
psychiatric disorder, including PTSD.

Also of record is the September 1992 report of an 
investigation conducted by the United States Army Criminal 
Investigation Command.  The report indicates that the office 
was notified by the Military Police (MP) of a rape which 
reportedly occurred on the 12th of that month.  During the 
interview with the veteran, she related the incident that 
occurred on the day in question.  In his statement, the named 
individual admitted that he and the veteran did have sexual 
relations several times on the night in question; however, he 
claimed that it was consensual.  Following interviews with 
the veteran and the named subject, the Special Agent in 
Charge determined, on September 19, 1992, that there was not 
enough evidence to believe that the individual named had 
committed the crime of rape.  The Special Agent also 
determined that, based upon statements rendered by both 
parties, there was enough probable cause to believe that both 
the veteran and the individual named had only committed the 
crime of adultery.  The investigation was terminated on that 
date, on the basis that no crime was committed within the 
investigative purview of USACIC.

An October 1992 Report of Disciplinary or Administrative 
Action indicates that an Article 15 action was taken against 
the veteran based on a charge of adultery.

According to post-service medical records, outpatient 
treatment reports from the Gorgas Army Community Hospital, 
dated from February 1993 to January 1996, indicate that the 
veteran had received eight sessions of individual and family 
counseling beginning on February 22, 1993.  The veteran's 
treatment was centered on communications, marital problems, 
and problem solving.  During a clinical visit in February 
1993, the veteran was diagnosed with adjustment disorder and 
marital problems. During a clinical visit in March 1993, she 
reported problems with depression and being physically abused 
by members of her own family.  During a subsequent visit in 
July 1993, the veteran reported that she had been sexually 
assaulted, but she did not want to talk about it.

Private medical records, dated from May to August 1995, 
indicate that in May the veteran was referred to the hospital 
for a psychiatric evaluation.  At that time, she indicated 
that she had been depressed since 1991 and realized that she 
could not function well.  She stated that she had problems 
with her functioning at home and that she often became 
irritated with her husband and her children.  The veteran 
related that she sometimes screamed at her kids, and had been 
crying every day.  It was noted that she had seen a counselor 
from November 1992 to July 1994, at which time she was 
treated for several medical problems, including depression.  
She admitted to suicidal ideations since age twelve, and 
stated that past traumatic events included being raped in 
September 1992.  The veteran reported that she was unable to 
tolerate stress and screamed at her husband and kids; she had 
lost friends and was currently isolating herself from others.

On mental status evaluation, it was observed that the 
veteran's affect was sad; she easily cried throughout the 
interview, with decreased intensity in range of affect. She 
suffered from hopelessness and helplessness; her mood was 
very depressed, and she said she frequently cried three or 
four times a day.  Her thoughts were mood congruent.  She had 
recurrent suicidal ideation, with poor judgment and 
reasoning.  She had a lack of motivation and lack of energy, 
suffered from anhedonia, and also had been withdrawn due to 
losing her friends.  She was easily irritable, screaming at 
home at the children for no reason at all and then feeling 
very guilty about doing that.  She stated that she had enough 
insight to know that she needed help and that she had "been 
depressed for too long of a time and needed some help now."  
The examiner indicated that the veteran was in need of 
hospitalization at time.  She was oriented to time, place, 
and person.  She appeared to be in good contact with reality.  
Her thoughts showed no delusional system, no hallucinations, 
no signs of psychosis, and no clouding of consciousness.  The 
veteran suffered from no acute confusion, and she did not 
appear to be detoxifying, or in withdrawal from any 
substances.  She denied the use of substances, and admitted 
to drinking only occasionally.  The diagnostic impression was 
major depression with anxiety and insomnia.

The veteran underwent VA examination in September 1995.  The 
examination report reflects evaluation of a physical 
disability but does not describe any complaints or findings 
of a psychiatric disorder, to include PTSD. 

The veteran's initial claim for service connection for PTSD 
was received in November 1996.  Submitted in support of the 
claim was a VA treatment report, dated in November 1996, 
indicating that she was followed on an outpatient basis for 
borderline personality disorder, with episodes of psychotic 
decompensation and PTSD.

According to an October 29, 1996, report of contact (VA Form 
119), the veteran was treated at the Columbia Vet Center for 
PTSD.  The record notes that she was referred to the VAMC 
mental hygiene clinic for medication assessment for the 
anxiety and depression that accompanied the PTSD.

VA outpatient treatment reports, dated from September 1996 to 
March 1997, show that the veteran received clinical 
evaluation and treatment for several disabilities, including 
a psychiatric disorder variously diagnosed as PTSD, 
depression, and borderline personal disorder.  Treatment 
records indicate she was followed on an outpatient basis for 
borderline personality disorder with episodes of psychotic 
decompensation and PTSD.   The records indicate that the 
veteran was referred to the mental health clinic on November 
7, 1996, due to anxiety and depression; she indicated that 
she continued to experience suicidal ideations and was 
receiving marital counseling.  The assessment was depressive 
disorder secondary to rape in 1992.  The veteran was next 
seen on November 22, 1996, when it was noted that she was 
seen in the emergency room the night before.  It was noted 
that the veteran had a history of PTSD secondary to assault 
while in service; she also suffered from borderline 
personality and depressive-type psychosis.  The assessment 
was PTSD secondary to assault.  A December 1996 treatment 
note indicates that a friend brought the veteran to the 
emergency room; she was tearful and upset; she admitted to 
striking herself in the face, but denied any suicidal or 
homicidal ideations.  The diagnosis was depression.

In March 1997, the veteran submitted a PTSD questionnaire in 
which she reported that, while on active duty at Fort Irwin, 
California, on September 12, 1992, she had invited some 
friends to her house to watch a boxing match on television; 
she indicated that she was ill at the time and was taking 
medications for back pain.  The veteran stated that the 
medications sedated her and she went to sleep; she woke up to 
discover that a person who was a "friend" had forcibly had 
sexual relations with her while she was unconscious.  She 
noted that he had had intercourse with her for five hours 
before she became alert enough to know what he was doing; she 
stated that she was in excruciating pain.  The veteran 
explained that she told the person to stop, and she had to 
push him repeatedly until he got off her; they then engaged 
in an argument when she threatened to call the MP's, and he 
threatened to kill her and her family.  The veteran indicated 
that, although her friend told her to go to the hospital and 
call the MP's, she was in so much pain and fear of 
retaliation that she did not follow the friend's advice; she 
noted that the individual subsequently stalked and threatened 
her.  The veteran stated that, when she finally called the 
MP's, the man got in a car and tried to flee, but he was 
later caught and brought to custody.

VA outpatient treatment reports, dated from April 1997 to 
November 1997, document that the veteran received clinical 
evaluation and treatment for several disabilities.  These 
records also reflect that the veteran continued to attend and 
participate in weekly group sessions at the Women's clinic, 
where she discussed sources of stress in her life, and ways 
in which to handle those sources of stress.

In an April 1997 written statement, the veteran's husband 
expressed having personal knowledge of his wife's condition 
after she was sexually assaulted in September 1992.  He 
recalled being stationed in Panama on September 30, 1992, 
when the Red Cross notified him that his wife had been 
sexually assaulted by another soldier; he had no words to 
express how he felt upon hearing that news.  He stated that 
his wife was in a lot of distress, both physically and 
mentally, at that time; he explained that the veteran did not 
seek immediate medical attention due to threats made by the 
assailant.  He indicated that he brought the veteran back to 
Panama, where she was very depressed and cried every day; 
there was a complete change in her behavior towards him and 
the children, which caused marital problems.  He reported 
that they subsequently sought psychological treatment, and 
learned that the veteran was suffering from depression and 
anxiety attacks.  He also reported that the veteran continued 
to experience problems with depression, and was subsequently 
hospitalized in 1995; he noted that, in 1996, she was 
admitted to a VA hospital in South Carolina where she was 
diagnosed with PTSD, borderline personality disorder, and 
psychosis.

According to an April 1997 medical statement from a clinical 
staff chaplain at the Dorn VAMC, the veteran was his patient 
at the psychiatric unit during the months of November and 
December 1996.  The chaplain reported that the veteran's 
diagnosis was that of extreme depression with suicidal 
ideations; he stated that she was given a combination of 
medicine and group therapy in attempts to alleviate her 
symptoms.  The chaplain said that he counseled the veteran 
privately on several occasions and noticed a frightened and 
angry patient who related several instances in her life when 
she was the victim of sexual attacks by both family members 
and a military soldier.  The veteran indicated that the 
family member attacks happened at a very young age, but the 
traumatization never really came to a head until she was 
raped by a military member while on active duty; in her 
terms, "it was the straw that broke the camel's back."  The 
chaplain noted that the veteran suffered from recurring 
nightmares and flashbacks from the rape, which stifled her 
mental and spiritual growth and caused her obsessive anger 
and fear; he stated that counseling and medicine only seemed 
to give her a temporary cure for a problem so deep and 
psychological that it will be years before she is able to 
function normally.

Received in October 1997 were VA progress notes dated from 
November 1996 to October 1997, which show that the veteran 
continued to receive ongoing clinical evaluation, brief 
periods of hospitalization, and treatment for several 
disabilities, including symptoms of a psychiatric disorder.  
She attended and participated in a Women's group, in which 
they discussed stress and how it impacted upon the 
individuals, as well as the losses that they experienced.  
During a clinical visit in April 1997, it was noted that the 
veteran continued to struggle with her feelings of shame, 
fear, and guilt that had been a part of her life since she 
was a victim of acquaintance-rape while in the military.  
During a clinical visit in June 1997, the veteran expressed 
feelings of anxiety and depression.  In July 1997, it was 
noted that she remained upset that the rape charges in 
service were dropped; she stated that it was "eating her 
up" every day.

At her January 1998 personal hearing at the RO, the veteran 
reported that, although she had been to the mental health 
clinic while in service, she had not been seen by a 
psychologist prior to being sexually assaulted in September 
1992.  The veteran indicated that the reason she did not seek 
medical assistance after her assault is because she was much 
too scared.  She stated that, although she reported the 
incident and a preliminary investigation was conducted, the 
charges were dropped without her knowledge; she only became 
aware that the charges had been dropped when she was charged 
with adultery.  The veteran related that she did not seek any 
assistance from the civil authorities because she did not 
realize that she had a right to do that.  The veteran's 
husband offered testimony regarding his knowledge of the 
incident, similar to that related in his statement dated in 
April 1997.  He related that, after the incident, she had 
begun to experience flashbacks, nightmares, and crying 
spells; he stated that they both eventually went to 
counseling, at which time the doctor indicated that the 
veteran's problems were related to the sexual assault.

VA treatment reports, dated from December 1997 to January 
1998, show that the veteran received clinical evaluation and 
treatment for several disabilities, including a psychiatric 
disorder.

In March 1998, the RO received a lay statement from an 
individual who reported having known the veteran for over a 
year, and having noted a constant change in her mental and 
physical health.  She reported taking the veteran to an 
emergency room because of panic attacks resulting from the 
incident in service; she noted that the veteran cried in her 
sleep, seldom went out, and was a very scared person.  It was 
the veteran's friend's belief that the veteran's current 
mental condition was a direct ramification of her rape that 
occurred on September 13, 1992, and that her family suffered 
because of that incident.

C.  Legal Analysis

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

The veteran seeks service connection for PTSD.  Establishing 
service connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2001).  The 
evidence required to support the occurrence of an in-service 
stressor varies "depending on whether or not the veteran was 
'engaged in combat with the enemy'. . . .  Where . . . VA 
determines that the veteran did not engage in combat with the 
enemy . . . the veteran's lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged 
stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zarycki v. Brown, 6 Vet. App. at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an 
in-service stressor; and credible supporting 
evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war 
under the provisions of § 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of- 
war experience, in the absence of clear and 
convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions and hardships of the 
veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-
service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), now codified at 38 
C.F.R. § 3.304(f) (2001) (effective March 7, 1997).  That 
amendment implemented the Cohen decision, which that had 
held that 38 C.F.R. § 3.304(f) did not adequately reflect 
the law of the governing statute, 38 U.S.C.A. § 1154(b).  
The effective date of the amendment was March 7, 1997, 
the date the Cohen decision was issued by the Court.

More recently, section 3.304(f) was again amended, with 
specific regard to PTSD claims based upon personal assault.  
The regulation now reads:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an 
in-service stressor; and credible supporting 
evidence that the claimed in-service stressor 
occurred.  Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service 
stressors as set forth below: 

(1)  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

(2)  If the evidence establishes that the veteran 
was a prisoner-of-war under the provisions of § 
3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to 
the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor. 

(3)  If a [PTSD] claim is based on in-service 
personal assault, evidence from sources other 
than the veteran's service records may 
corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, 
roommates, fellow service members, or clergy.  
Evidence of behavior changes following the 
claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to: a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a 
[PTSD] claim that is based on in-service personal 
assault without first advising the claimant that 
evidence from sources other than the veteran's 
service records or evidence of behavior changes 
may constitute credible supporting evidence of 
the stressor and allowing him or her the 
opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an 
appropriate medical or mental health professional 
for an opinion as to whether it indicates that a 
personal assault occurred.

67 Fed. Reg. 10,330 (March 7, 2002), to be codified at 38 
C.F.R. § 3.304(f).  The effective date of the amendment 
was March 7, 2002, the date of its issuance as a final 
rule.

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet. App. 121, 123 (1998), quoting Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Here, we observe 
that the RO, in its discussion of PTSD in the January 1998 
SSOC, referred to the obsolete, "clear diagnosis" version 
of the regulation.  If the present case turned upon the 
diagnosis, we might be compelled to remand this issue for the 
RO to reconsider the matter under the new regulation. 
However, because the Board is not directly questioning the 
diagnosis of PTSD, we believe that remand would simply delay 
the resolution of this claim unnecessarily, with no benefit 
to the veteran.  See Winters, Soyini, Sabonis, supra.

Moreover, the 2002 amendment to section 3.304(f) also does 
not require further development of this case, because there 
is no unresolved factual issue as to the occurrence of the 
scenario which constitutes the claimed personal assault 
"stressor" in service.  As will be discussed below, the 
record documents that the asserted physical contact in 
service was not nonconsensual assault, and the veteran has 
not alluded to any additional information which would counter 
that evidence.

The Board notes that the veteran has contended that another 
soldier raped her while she was on active duty in September 
1992, and that he subsequently threatened her and her family.  
There has been a medical diagnosis of PTSD, attributed to the 
alleged stressor incidents, made by VA physicians at the 
Columbia VAMC.  Accordingly, the Board finds that there is 
evidence of a stressor incident or incidents in service, 
evidence of a current disability, and also seemingly 
competent evidence that the current disability is a 
"residual" of the stressor experienced in service.

With that in mind, the Board must review the claim on its 
merits and account for the evidence that it finds to be 
persuasive and unpersuasive and provide reasoned analysis for 
rejecting evidence submitted by or on behalf of the claimant.  
Gilbert, supra.  For a claim to be denied on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, supra.

As noted above, the Board is not directly questioning the 
diagnosis of PTSD in this claim.  However, by law, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).  If the claimed 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
credible supporting evidence from any source that 
corroborates the veteran's testimony or statements.  YR v. 
West, 11 Vet. App. 393, 397 (1998); Cohen, 10 Vet. App. at 
147.

In the particular case of claimed personal assault, VA has 
established special procedures for evidentiary development.  
See VA Adjudication Procedure Manual M21-1 (hereinafter 
Manual M21-1), Part III, paragraph 5.14c (Feb. 20, 1996) 
(substantially enlarging on the former Manual M21-1, Part 
III, paragraph 7.47c(2) (Oct. 11, 1995)).  These procedures 
take into account the difficulty establishing the occurrence 
of the stressor through standard evidence, and the need for 
development of alternate sources of evidence.  The provisions 
of M21-1 dealing with PTSD are substantive rules that are the 
equivalent of VA regulations; VA is therefore required to 
follow these provisions.  Patton v. West, 12 Vet. App. 272, 
277 (1999); YR, supra, 11 Vet. App. at 398-99; Cohen, 10 Vet. 
App. at 139.  Moreover, the 2002 amendments to 38 C.F.R. § 
3.304(f), quoted above, have augmented the substantive law 
pertaining to such claims.

The final requirement of 38 C.F.R. § 3.304(f) for service 
connection of PTSD is medical evidence of a nexus between the 
claimed in-service stressor and the current disability.  In 
cases of claimed personal assault, VA recognizes that some 
evidence may require interpretation by a clinician to 
establish a relationship to the diagnosis, per Manual M21-1, 
Part III, paragraph 5.14c(9).  Accordingly, the general rule 
that post-service medical nexus evidence cannot be used to 
establish the occurrence of the stressor is not operative in 
such cases.  Patton, 12 Vet. App. at 280. See Cohen, 10 Vet. 
App. at 145; Moreau, 9 Vet. App. at 396.

The starting point for any determination with regard to PTSD 
is whether there is a "stressor."  Under all versions of 
the controlling regulation, there must be credible supporting 
evidence that the claimed inservice stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  The question of whether the 
veteran was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet. App. 190 (1991), 
aff'd on reconsideration, 1 Vet. App. 406 (1991); Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  The existence of an event 
alleged as a stressor that results in PTSD (though not the 
adequacy of the alleged event to cause PTSD) is an 
adjudicative, not a medical determination.  See Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

As the veteran does not allege that she engaged in combat, 
and as her reported stressor is not related to combat, her 
assertions, standing alone, cannot, as a matter of law, 
provide evidence to establish that an in-service event 
claimed as a stressor occurred.  See Dizoglio v. Brown, 9 
Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  This does not mean that she cannot establish 
that the alleged in-service events occurred, it only means 
that other "credible supporting evidence from any source" 
is necessary.  See Cohen.  Since there is a diagnosis of PTSD 
here, it must be determined whether there is credible 
supporting evidence of the veteran's alleged stressor, i.e., 
whether service records or other independent credible 
evidence corroborates the alleged stressor.  See Dizolgio, 
supra.

The Court of Appeals for Veterans Claims has held repeatedly 
that, where there is a current diagnosis of PTSD, it must be 
presumed that the physician(s) making the diagnosis accepted 
the sufficiency of the in-service stressor(s).  Nevertheless, 
since the diagnostician does not generally have firsthand 
knowledge of whether a stressor actually occurred, credible 
evidence is required to verify that element.  Pentecost v. 
Principi, ___ Vet. App. ___, No. 00-2083, slip op. at 3 (May 
24, 2002).

Based upon a review of the entire record in this case, and in 
view of the factors discussed above, the Board finds that the 
veteran's allegation of a rape in service has not been 
corroborated by the evidence of record.  The record contains 
a statement from a clinical chaplain who treated the veteran 
at the psychiatric unit of the Dorn VAMC, indicating that the 
veteran suffered from extreme depression and suicidal 
ideations as a result of a rape in service.  The record also 
contains a statement from the veteran's husband attesting to 
the fact that he was called by the American Red Cross and 
informed that the veteran had been raped in September 1992.

Contravening the above evidence is the veteran's admission, 
noted in October 1992 near the time of her separation from 
service, that she had engaged in consensual sexual relations 
with the same individual, not her husband, on several 
occasions, to "get back" at her husband for reported 
infidelity on his part.  The Board does not presume that the 
mere fact of an ongoing illicit sexual relationship with a 
man other than her husband would preclude the possibility of 
the veteran's being raped by him at a later time.  However, 
further rebuttal of her rape allegation appears in the report 
of the investigation conducted by the United States Army 
Criminal Investigation Command Office, which determined that 
there was insufficient evidence to believe that the 
individual named by the veteran had committed the crime of 
rape.  Moreover, the chronology of the above events indicates 
that, the month after the alleged rape, the veteran was 
telling a clinician that she had engaged in sexual activity 
with the same man, on three occasions, because she was angry 
with her husband, and she did not state that any rape had 
taken place.

Likewise, medical statements that accept a claimant's reports 
as credible and relate his/her PTSD to events experienced in 
service do not constitute the requisite credible evidence of 
a stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996).  As 
noted above, several VA treatment reports reflect that the 
examiners have related that the veteran's currently diagnosed 
psychiatric disorders, particularly PTSD, were due to sexual 
assault/rape.  Clearly, those treating physicians did not 
have review the veteran's service records, but based their 
premises of in-service sexual assault solely upon the 
veteran's statements to them.  The filtering of the veteran's 
account of her military service through her physician does 
not transform the veteran's account into competent medical 
evidence, or an accurate account of those experiences, merely 
because the transcriber happens to be a medical professional.  
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995).

In light of the foregoing, the Board finds that the record 
does not support the veteran's assertion that she was raped 
in service.  Thus, although the foundation for the diagnosis 
of PTSD in this case was the veteran's account of having been 
raped, we must conclude that the claimed stressor has not 
been satisfactorily established as having occurred.  The 
veteran may very well consider events that occurred in 
conjunction with her sexual relationship with the individual 
in service to have been stressful, but no medical 
professional has indicated that such a situation qualifies as 
a valid PTSD stressor under pertinent diagnostic criteria, 
i.e., DSM-IV.

Thus, while the veteran does have a diagnosis of PTSD based 
upon her purported in-service stressor, that stressor is not 
shown by satisfactory evidence to have occurred.  With all 
due respect to the veteran, we find that her testimony in 
this claim is not reliable, and is of little evidentiary 
weight.  Having so concluded, the Board finds that the 
preponderance of the credible evidence is against the claim, 
and that neither a VA psychiatric examination nor further 
interpretation by a clinician of the in-service 
symptoms/behavior is necessary.  See M21-1, Part III, 
5.14(c); Patton v. West, supra, at 280.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (old and new versions); Gilbert v. 
Derwinski, supra.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a nervous disorder, to 
include major depression, the appeal is denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

